CONCURRING AND DISSENTING OPINION BY
Judge ROBERT SIMPSON.
I join Majority disposition regarding the Northern Parcels and regarding proposed easements on the Meisel Parcel and Northern Parcel UPI No. 40-1-23.1. How*744ever, I respectfully dissent from both opinions as to the Southern Parcels, acquired by condemnation.
The practical issue regarding the Southern Parcels is whether the Borough of Downingtown can sell the Parcels under Section 310(a) of the Eminent Domain Code, 26 Pa.C.S. § 310(a), or whether the orphan’s court must approve the sale under the Donated or Dedicated Property Act (DDPA).1 The former allows transfer of previously condemned property held for more than 21 years where the condemnor abandons the purpose for which the property was condemned. Under this provision of the Eminent Domain Code, the condemnor is the decision maker. In contrast, the DDPA confers jurisdiction on the orphan’s court to approve the sale of property held in trust when it determines that the original use is no longer practicable or possible. See Section 4 of the DDPA, 53 P.S. § 3384. The orphan’s court has the controlling discretion, not the municipality. In re Erie Golf Course, 605 Pa. 484, 992 A.2d 75 (2010).
The question of who should be the decision maker here would seem to be easily answered. This is because Section 6 of the DDPA, 53 P.S. § 3386, provides (with emphasis added): “Nothing in this act shall be construed to limit or effect the control by a political subdivision of public lands or buildings acquired by such political subdivision by purchase or condemnation.” If this clear language is given effect, the condemning municipality will be the decision maker.
The same conclusion is reached by applying an analytical process the Supreme Court uses to determine which entity the legislature intended to have preeminent powers over a given area of regulation. This process was originally set forth in Commonwealth v. Ogontz Area Neighbors Association, 505 Pa. 614, 483 A.2d 448 (1984), and the process was recently applied again by the Court in Southeastern Pennsylvania Transportation Authority v. City of Philadelphia, — Pa. -, 101 A.3d 79 (2014). “The first step requires the reviewing court to determine, through the examination of the statutes, which governmental entity, if any, the General Assembly expressly intended to be preeminent.” Ogontz, 483 A.2d at 455.
Here, based on the language of Section 6 of the DDPA, the General Assembly expressed that the political subdivision owning lands acquired by condemnation should prevail over the decision maker under the DDPA. Thus, consistent with the Supreme Court’s line of cases starting with Ogontz, the condemning municipality under the Eminent Domain Code should be the decision maker in the first instance for property acquired by condemnation.
The trial court, however, disregarded the quoted language of Section 6 of the DDPA. Relying on the Supreme Court’s decision in Erie Golf Course, the trial court effectively held that Section 6 of the DDPA is not operative. This was error.
The Court in Erie Golf Course examined the DDPA. The Court noted that there was ambiguity as to the term “purchase” as used in Section 6 of the DDPA. Erie Golf Course, 992 A.2d at 86. The Court also noted a conflict between the apparent intent of Section 6 to protect the rights a municipality may have acquired in connection with a purchase, and some aspects of the pre-existing common law which could be more restrictive of municipal discretion than the DDPA. Id. at 86 n. 15. In other words, if the DDPA did not apply to property acquired by purchase, such property would be subject to inflexible rules of the *745common law. That outcome was contrary to the apparent purpose of Section 6 to protect a municipality’s interest in property acquired by purchase. The Court therefore concluded that Section 6 redressed “a concern for the preservation of such rights and interests as a .political subdivision may have acquired in connection with a purchase.” Id. at 88. However, the Court did not believe that Section 6 “was intended to remove entirely from the [DDPA’s] purview (and thus maintain inflexible irrevocability relative to) any and all trust property that may in any sense of the word be said to have been purchased.” Id.
Thus, the Supreme Court in Erie Golf Course modified the application of Section 6 to purchased property in an effort to protect a municipality’s discretion. The Court did not discuss property acquired by condemnation.
The trial court here expanded the Supreme Court’s Erie, Golf Course holding to also modify the application of Section 6 to property acquired by condemnation. It did so, however not to protect the municipality’s discretion; instead, the trial court sought to limit the municipality’s discretion. I see nothing in the Supreme Court’s discussion of Section 6 of the DDPA which would support such an outcome.
There are other reasons why the holding in Erie Golf Course does not compel the result reached by the trial court. First, unlike property acquired by “purchase,” there is no ambiguity about what property is acquired by condemnation. Also, there is no conflict between the apparent intent of Section 6 to protect a municipality’s rights in property acquired by condemnation and a municipality’s rights to dispose of such property in accordance with Section 310(a) of the Eminent Domain Code.
For all these reasons, I would apply Section 6 of the DDPA as written to property acquired by condemnation. Thus, I would conclude that the DDPA does not apply to such property and that the Borough may dispose of the Southern Parcels acquired by condemnation if it proves that Section 310(a) of the Eminent Domain Code applies.
As alternative findings, the trial court specifically determined that: (a) the Borough owned the Southern Parcels for more than 21 years; and (b) the Borough abandoned the purpose of parkland use of the condemned parcels. Tr. Ct. Slip Op. at 7-8. Given these findings, I would hold that the Borough may dispose of the Southern Parcels pursuant to Section 310(a) of the Eminent Domain Code without approval of the orphan’s court. Thus, I would reverse the respected trial court on this issue.
Judge BERNARD L. McGINLEY joins in this concurring and dissenting opinion.

. Act of December 15, 1959, P.L. 1772, as amended, 53 P.S. §§ 3381-3386.